      Tom McAvity, 034403
 1   Phoenix Fresh Start Bankruptcy
     4742 N 24th St. Ste. 300
 2   Phoenix, AZ 85016
     Phone: 602-598-5075
 3   Fax: 866-241-4176
     Email: tom@phoenixfreshstartbankruptcy.com
 4
                                UNITED STATES BANKRUPTCY COURT
 5                                    DISTRICT OF ARIZONA
 6                                                    )       Chapter: 13
     In re:                                           )       Case No. 2:19-bk-10069
 7                                                    )
       Stephen E Walker,                              )
 8                                                    )       MOTION TO CONTINUE THE SECTION
                                    Debtor            )       362(a) STAY PURSUANT TO SECTION
 9                                                            362(c)(3)
10
              Debtor Stephen E Walker (“Debtor”) hereby move the Court, pursuant to 11 USC
11   §362(c)(3)(B), to continue the automatic stay in his bankruptcy as to all creditors. This Motion is

12   supported by the following:

13                                             BACKGROUND
14
         1. Debtor filed for protection under Chapter 13 of the United States Bankruptcy Code on
15
              August 12, 2019. Russell Brown was appointed as the Chapter 13 Trustee.
16       2. Prior to Debtor’s current Chapter 13 bankruptcy filing, Debtor had filed for protection
17            under Chapter 13 of the United States Bankruptcy Code on January 15, 2014 in Portland,

18
              Oregon. The Debtor’s prior Chapter 13 bankruptcy was dismissed by order of the Court
              entered on August 8, 2019. The bankruptcy was dismissed at the request of the Chapter
19
              13 Trustee because the Chapter 13 Trustee had not been receiving plan payments that
20
              were due under the terms of the plan.
21       3. Debtor had not been able to consistently meet his plan payment obligation due to

22            hospitalizations, a breakdown in his marriage and a move to Arizona. By the time Debtor
              was able to stabilize his income and expenses, there was no longer enough time to
23
              complete his obligations under the Plan. Debtor now has a stable income and is firmly
24
              entrenched in Arizona. There is every reason to believe that Debtor will be able to
25            complete his obligations in the present case.
     Debtor’s Motion to Continue Stay
                                                              Phoenix Fresh Start Bankruptcy
                                                              4742 N 24th St. Ste. 300
                                                              Phoenix, AZ 85016
     Case 2:19-bk-10069-MCW             Doc 7 Filed 08/17/19 Entered 08/17/19 07:43:37 Desc
                                        Main Document    Page 1 of 3
                                                     DISCUSSION
 1

 2       4. The Automatic Stay of 11 USC §362 terminates on the 30th day after a petition is filed if a
 3           debtor had a prior petition pending in the preceding year and that bankruptcy was
             dismissed. 11 USC §362(c)(3)(A). On a motion of a party in interest for a continuation of
 4
             the automatic stay, the Court may extend the stay in particular cases as to all or any
 5
             creditors after notice and a hearing completed before the expiration of the 30 day period
 6           if the party in interest demonstrates that the filing of the later case is in good faith as to
 7           creditors to be stayed. 11 USC §362(c)(3)(B). A case is presumptively filed not in good

 8
             faith if a previous case under 7, 11 or 13 was dismissed within a one year period prior to
             the debtor’s subsequent bankruptcy filing because the debtor failed to file or amend the
 9
             petition or other documents as required by the bankruptcy code or the court , provide
10
             adequate protection as ordered by the court, or perform the terms of a confirmed plan, or
11           where there is no substantial change in the debtor’s affairs and there is no other reason to

12           believe the case will result in a fully performed Chapter 13 Plan. 11 USC §362(c)(3)(C)
             (I, II); In re Elliott-Cook, 357 BR 811, 814 (N.D. Chapter 13 Plan. 11 USC §362(c)(3)(C)
13
         5. The Debtor bears the burden of proof as to the elements necessary to establish good faith.
14
             In re Elliot-Cook 357 BR at 814. Where there is no presumption of bad faith and no party
15           objects, a request to extend the stay should be liberally granted. Id. The Court looks to the
16           totality of the circumstances to determine whether the Debtor has established the good
             faith required by 11 USC §362(c)(3). Id.
17
         6. In this case, the Debtor’s prior Chapter 13 bankruptcy case was dismissed because the
18
             Trustee had not received all of the required plan payments. Debtor did not have the
19
             money to make those payments or ability to become current once she fell behind. There is
20           a substantial change in circumstances in Debtor’s affairs. Specifically, the addition of a

21           renter and an increase in both hours and salary means that Debtor now has the ability to
             make her plan payments consistently. Moreover, the Debtor has had only one case
22
             pending within the preceding year and the prior case was not dismissed because the
23
             debtor had failed to file or amend the petition or other documents, provide court ordered
24           adequate protection or perform the terms of a confirmed plan. There is every reason to
25           believe this case will result in a fully performed Chapter 13 Plan.
     Debtor’s Motion to Continue Stay
                                                              Phoenix Fresh Start Bankruptcy
                                                              4742 N 24th St. Ste. 300
                                                              Phoenix, AZ 85016
     Case 2:19-bk-10069-MCW             Doc 7 Filed 08/17/19 Entered 08/17/19 07:43:37 Desc
                                        Main Document    Page 2 of 3
                                                CONCLUSION
 1
             For the foregoing reasons, Debtor requests the Court to enter an Order extending the
 2
     Automatic Stay of 11 USC §362 as to all creditors for the term of his Chapter 13 bankruptcy.
 3
     Debtor requests the Court to rule on this matter on an expedited basis in light of the fact that the
 4   30 day period for the automatic stay will expire on September 11 , 2019.
 5

 6
              Dated: August 16, 2019
 7
                                                             Respectfully submitted:
 8
                                                             /s/ Tom McAvity    ______
 9                                                           Tom McAvity, 034403
                                                             Phoenix Fresh Start Bankruptcy
10                                                           4742 N 24th St. Ste. 300
                                                             Phoenix, AZ 85016
11
                                                             Phone: 602-598-5075
12

13

14

15

16

17
                                        CERTIFICATE OF SERVICE

18           This is to certify that the foregoing was submitted on August 16, 2019 in the United States
     Bankruptcy Court for filing and transmittal of notice of electronic filing to the United States Trustee,
19
     the Chapter 13 Trustee and the ECF registrants appearing in this case.
20

21           By: /s/Tom McAvity_______________________

22

23

24

25

     Debtor’s Motion to Continue Stay
                                                              Phoenix Fresh Start Bankruptcy
                                                              4742 N 24th St. Ste. 300
                                                              Phoenix, AZ 85016
     Case 2:19-bk-10069-MCW             Doc 7 Filed 08/17/19 Entered 08/17/19 07:43:37 Desc
                                        Main Document    Page 3 of 3
